          Case 1:18-cv-07681-CM Document 47 Filed 03/29/21 Page 1 of 1

                                                                l,.   r::::=======~
                                                                .-    USDCSDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY Fll,BD
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC#:           \
                                                                                    J ~~\ Jocr\ .
                                                            X                               I
                                                                      DATE FILED:
Diocelyn Batista,

                                Plaintiff(s),
                                                                           18-CV-7681 (CM)
                -v-
                                                                                ORDER
Iron Mountain Information Management Services, Inc.,

                                Defendant( s).


                                                            X


COLLEEN McMAHON, Chief United States District Judge:

       The Court is conducting a review of its docket and making inquiry into cases where there
has been no recent activity. The present case appears to fall into that category.

       Accordingly, the parties are directed to file a letter within Seven (7) Days (either jointly
or separately) reporting on the status of the current litigation. Failure to respond will result in the
dismissal of the above-captioned case for failure to prosecute.




Dated: March 29, 2021


                                                      SO ORDERED :

                                                          ) "           l ) ~ //
                                                      (   t-~           /10 IJ(________
                                                       Chief United States District Judge


BY ECF TO ALL PARTIES
